UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2006. OR o TRANSITION REPORT PURSUANT TO SECTION15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-8649. A. Full title of the plan and address of the plan if different from that of the issuer named below: The Toro Company Investment, Savings, and Employee Stock Ownership Plan The Toro Company 8111 Lyndale Avenue South Minneapolis, MN 55420 Attn: Director, Tax Accounting B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: The Toro Company 8111 Lyndale Avenue South Minneapolis, MN 55420 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Schedule * Schedule of Assets (Held at End of Year) 13 *All other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 are not included because they are not applicable. Report of Independent Registered Public Accounting Firm The Plan Administrator The Toro Company Investment, Savings, and Employee Stock Ownership Plan: We have audited the accompanying statements of net assets available for benefits of The Toro Company Investment, Savings, and Employee Stock Ownership Plan (the Plan) as of December31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of the year) as of December 31, 2006 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Minneapolis, Minnesota June 28, 2007 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Statements of Net Assets Available for Benefits December 31, 2006 and 2005 2006 2005 Assets held by Trustee: Cash and cash equivalents $ 130,126 101,157 Investments at fair value Mutual funds 275,322,648 227,893,705 The Toro Company Common Stock 211,063,851 219,066,721 Bond collective funds 21,643,424 17,845,756 Master Trust fund 85,386,077 78,713,802 Loans 23,871 30,622 Total investments 593,439,871 543,550,606 Employee contribution receivable 47,511 44,272 Employer contribution receivable 12,107,989 11,852,788 Net assets available for benefits at fair value 605,725,497 555,548,823 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 1,153,751 1,022,208 Net assets available for benefits $ 606,879,248 556,571,031 See accompanying notes to financial statements. 2 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Statements of Changes in Net Assets Available for Benefits December 31, 2006 and 2005 2006 2005 Investment income: Interest and dividends $ 16,349,796 8,500,775 Net realized/unrealized gain in the fair value of investments 38,404,540 26,907,407 Pro rata share of income from Master Trust 3,784,694 3,195,154 Net investment income 58,539,030 38,603,336 Employer contributions 15,084,808 14,695,150 Participant contributions 12,500,531 11,994,170 Rollover contributions 525,472 856,776 Total contributions 28,110,811 27,546,096 Benefit payments (36,341,624 ) (25,541,450 ) Net increase in net assets available for benefits 50,308,217 40,607,982 Net assets available for benefits: Beginning of year 556,571,031 515,963,049 End of year $ 606,879,248 556,571,031 See accompanying notes to financial statements. 3 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 (1) Summary of Significant Accounting Policies (a) Basis of Financial Statement Presentation The accompanying financial statements of The Toro Company Investment, Savings, and Employee Stock Ownership Plan are presented in accordance with U.S generally accepted accounting principles. The accounting records of the Plan are maintained on the accrual basis. (b) Investments The Plan’s investments are held by JP Morgan Retirement Plan Services (the Trustee). The investment securities are stated at fair values based upon published quotations or, in the absence of available quotations, at fair values determined by the Trustee. Purchases and sales of securities are recorded on a trade-date basis. The Company maintains one Master Trust, the Wells Fargo Stable Value Fund E (Master Trust) for three profit sharing and retirement plans that are sponsored by the Company. The three plans are the Plan, The Toro Company Profit Sharing Plan for Plymouth Union Employees and the Hahn Equipment Company Savings Plan for Union Employees. The purpose of the Master Trust is to pool investment transactions and achieve uniform rates of return on comparable funds under all plans.The Master Trust invests in fully benefit-responsive investment contracts stated at fair value and then adjusted to contract value.Fair value of the contracts is calculated by discounting the related cash flows based on current yields of similar instruments with comparable durations. The Plan’s proportionate share of net investment income from the Master Trust is based upon the percentage of the fair value of the Plan’s investment in the master trust’s net assets. The Plan’s percentage interest in the net assets of the Master Trust was approximately 99% as of December31, 2006 and 2005. (c) Accounting Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of net assets available for benefits and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of changes in net assets available for benefits during the reporting period. Actual results could differ from those estimates. (d) Concentrations of Risk The Plan has investments in a variety of investment funds.Investments in general are exposed to various risks, such as interest rate, credit, and overall market volatility.Due to the level of risk associated with certain investments, it is reasonably possible that changes in the values of the investments will occur in the near term and that such changes could materially affect the amounts reported in the Statements of Net Assets Available for Benefits. Since the assets held by the Trust include The Toro Company Common Stock, the anticipated assets available for benefits in 2007 will be the result of the Company’s future stock market performance, which is subject to various risk factors described more fully in the Company’s periodic filings with the Securities and Exchange Commission. 4 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 (e)Adoption of New Accounting Guidance The financial statements reflect the retroactive adoption of Financial Accounting Standards Board Staff Position AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company guide and Defined-Contribution Health and Welfare and Pension Plans (the FSP).As required by the FSP, investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.As required by the FSP, the Statements of Net Assets Available for Benefits presented the fair value of the Master Trust, as well as the adjustment of the fully benefit-responsive investment contract from fair value to contract value.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. (f) Reclassifications Certain amounts from prior years’ financial statements have been reclassified to conform to the current year presentation. (2) Summary Description of Plan The following description of The Toro Company Investment, Savings, and Employee Stock Ownership Plan (the Plan) is provided for general information purposes only. Participants should refer to the Plan document restated as of January 1, 2006 for more complete information.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Effective January 1, 2002, The Toro Company Employee Stock Ownership Plan was merged into The Toro Company Investment and Savings Plan to become The Toro Company Investment, Savings, and Employee Stock Ownership Plan. However, there continues to be an Employee Stock Ownership (ESOP) portion and a profit sharing portion of the Plan.Effective September 2, 2003, the Exmark Manufacturing Company, Inc. 401(k) Profit Sharing Plan was merged into the Plan. The Exmark Manufacturing Company, Inc. 401(k) Profit Sharing Plan offered loans to participants.Since loans are not offered under the Plan, outstanding loan balances were transferred as a result of the merger into the Plan and continue to be repaid by participants. The primary purpose of the ESOP portion of the Plan is to provide employees who become participants in the Plan an opportunity to have their account balances invested in Common Stock of The Toro Company. The portions of participant accounts that hold Company Common Stock are included in the ESOP portion of the Plan. The portions of participant accounts that do not hold such stock are included in the profit sharing portion of the Plan. Participants may make their own contributions to the Plan. These are initially made to the profit sharing portion of the Plan. Plan participants are also eligible to have the Company make ESOP and Investment Fund Contributions to the Plan on their behalf after two years of qualifying service with the Company. Participants are fully vested in the entire balance of their individual accounts attributable to those contributions. The Company also makes matching contributions to the Plan with respect to Participant contributions. Participants are eligible for matching contributions after completing one 5 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 year of qualifying service with the Company. Company matching contributions, together with income attributable thereto, vest at a rate of 20% after one year of vesting service, with an additional 20% being accumulated annually thereafter until the participant is 100% vested.ESOP Contributions and Matching Contributions are initially invested in Company Common Stock. Participantsmay choose to have their accounts including those initially invested in Company Common Stockinvested in any of theinvestment funds made available under the Planor in Company Common Stock. All contributions under the Plan are made to a trust that holds all of the assets of the Plan. Benefit payments and transfers of participants’ interests are made by the Trustee. During the year ended December 31, 2006 and 2005, forfeited nonvested accounts totaled $4,921 and $10,400, respectively. These accounts are used to offset future employer contributions. The Company absorbs all administrative costs of the Plan, with the exception of investment management fees, which are netted against investment income. (3) Funding Policy, Contributions, and Plan Transfers For the ESOP portion of the plan, the funding policy is to make annual contributions pursuant to a formula and to make matching contributions. The formula contribution is made by the Company and equals 1.5% of total participant compensation earned during the plan year. The formula contribution is allocated to participants based on the participants’ compensation earned during the plan year as a percentage of total plan year compensation. For the profit sharing portion of the Plan, the funding policy is to make annual investment fund contributions to the Plan in amounts determined by a formula set forth in the Plan. The contribution formula is based on 5.5% of the participants’ total compensation earned during the plan year plus 5.5% of the participants’ compensation above the Social Security taxable wage base as of the beginning of the plan year. Investment income is allocated based on participants’ account balances. Participant contributions are made to the profit sharing portion of the Plan.They consist of salary reduction elections under a 401(k) feature, voluntary after-tax contributions, and rollover funds from other qualified plans. The Company is required to make a matching contribution into the ESOP portion of the plan equal to 50% of the participants’ contributions to the Plan not to exceed 2% of the participants’ total compensation made.That contribution is invested in Company Common Stock. Transfers to/from other funds represent participant elected rollovers to/from plans of other employers or other transfers to/from other plans. (4) Party-in-interest Transactions JP Morgan Retirement Plan Services (Trustee of the Plan) and The Toro Company are parties-in-interest with respect to the Plan. In the opinion of the Plan’s legal counsel, certain transactions between the Plan, the Trustee, and the Company are exempt from being considered as “prohibited transactions” under ERISA Section 408(b). 6 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 (5)Plan Termination The Company has voluntarily agreed to make contributions to the Plan. Although the Company has not expressed any intent to terminate the Plan, it may do so at any time. Each participant’s interest in the Plan is 100% vested at all times, except for the portion attributable to matching contributions which is vested in a manner described above. Upon termination of the Plan, interests of active participants in the Plan fully vest. (6) Investments Under the terms of the trust agreement, the Trustee manages investment funds on behalf of the Plan. The Trustee has been granted discretionary authority concerning the purchases and sales of the investments of the investment funds, except to the extent the Trustee is subject to the discretion of participants, other fiduciaries or the Company. In accordance with the trust agreement, certain assets of the Plan are held together with assets of other plans sponsored by the Company in the Master Trust. The net assets available for benefits of the Master Trust as of December31, 2006 and 2005 were $86,793,756 and $80,018,240, respectively. All assets of the Master Trust were held in short-term investment funds. The changes in net assets available for benefits of the Master Trust for the years ended December31, 2006 and 2005 were as follows: 2006 2005 Realized gain on investments $ 625,159 342,341 Unrealized gain on investments 3,171,227 2,861,851 Deposits by participating plans 18,160,080 19,104,981 Withdrawals by participating plans (15,180,950 ) (19,055,998 ) Increase in net assets 6,775,516 3,253,175 Net assets available for benefits: Beginning of year 80,018,240 76,765,065 End of year $ 86,793,756 80,018,240 7 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 The following investments represent more than 5% of the Plan’s net assets available for benefits as of December31, 2006 and 2005: 2006 2005 Growth Fund of America $ 62,649,042 56,368,332 Vanguard Institutional Index 37,456,485 31,062,763 American Century Large Company Value Fund 66,868,298 57,941,563 ICM Small Company 30,696,096 25,006,040 Fidelity Diversified International Fund 47,724,396 34,135,926 The Toro Company Common Stock** 211,063,851 219,066,721 Master Trust fund 85,386,077 78,713,802 **Party-in-interest, participant and nonparticipant directed investment During 2006 and 2005, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $38,404,540 and $26,907,407, respectively, as follows: 2006 2005 Mutual funds $ 23,380,102 11,270,293 The Toro Company Common Stock 14,193,226 15,276,179 Bond collective funds 831,212 360,935 $ 38,404,540 26,907,407 8 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 Information about the net assets and the significant components of the changes in net assets relating to the investment in The Toro Company Common Stock is as follows: Non- participant Participant Total directed directed 2006 2006 2006 Net assets: The Toro Company Common Stock $ 211,063,851 131,906,325 79,157,526 Investment income: Dividends $ 1,739,003 1,076,292 662,711 Net realized/unrealized gain in the fair value of investments 14,193,226 8,630,823 5,562,403 Net investment income 15,932,229 9,707,115 6,225,114 Total contributions 7,190,973 5,349,100 1,841,873 Benefit payments (12,024,444 ) (6,316,030 ) (5,708,414 ) Transfers to/from other funds (19,101,628 ) (10,811,953 ) (8,289,675 ) Decrease in net assets available for benefits (8,002,870 ) (2,071,768 ) (5,931,102 ) Net assets available for benefits: Beginning of year 219,066,721 133,978,093 85,088,628 End of year $ 211,063,851 131,906,325 79,157,526 9 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 Non- participant Participant Total directed directed 2005 2005 2005 Net assets: The Toro Company Common Stock $ 219,066,721 133,978,093 85,088,628 Investment income: Dividends $ 1,266,548 774,479 492,069 Net realized/unrealized gain in the fair value of investments 15,280,857 9,413,770 5,867,087 Net investment income 16,547,405 10,188,249 6,359,156 Total contributions 7,264,491 5,244,508 2,019,983 Benefit payments (8,459,051 ) (4,921,641 ) (3,537,410 ) Transfers to/from other funds (11,741,602 ) (9,042,308 ) (2,699,294 ) Increase in net assets available for benefits 3,611,243 1,468,808 2,142,435 Net assets available for benefits: Beginning of year 215,455,478 132,509,285 82,946,193 End of year $ 219,066,721 133,978,093 85,088,628 (7) Federal Income Taxes The Plan Administrator has received a determination letter from the Internal Revenue Service, dated October 23, 2002, stating that the Plan is qualified under Section 401(a) of the Internal Revenue Code (the Code), and that the trust created under the Plan is exempt from federal income taxes under Section 501(a) of the Code. The Plan has been amended since the date of this letter, however the Plan Administrator believes that the Plan and its related trust continue to qualify under the provisions of Sections 401(a) and 501(a) of the Code and are exempt from federal income taxes. Therefore, no provision for income taxes has been included in the Plan’s financial statements. 10 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 (8) Related Party The Plan’s investments are held by JP Morgan Retirement Plan Services (Trustee of the Plan). Some of the investment funds available to participants also include mutual funds managed by JP Morgan. (9) Reconciliation of Differences Between these Financial Statements and the Financial Information Required on Form 5500: December 31, 2006 Net assets available for benefits as presented in these financial statements $ 606,879,248 Adjustment from contract value to fair value for fully benefit-responsive investment contracts (1,153,751 ) Adjustment for employer contribution receivable (32,843 ) Adjustment for employee contribution receivable (47,511 ) Net assets available for benefits as presented on Form 5500 $ 605,645,143 Year Ended December 31, 2006 Net increase in net assets available for benefits as presented in these financial statements $ 50,308,217 Adjustment from contract value to fair value for fully benefit-responsive investment contracts (1,153,751 ) Adjustment for employer contribution receivable at December 31, 2006 (32,843 ) Adjustment for employee contribution receivable at December 31, 2006 (47,511 ) Adjustment for employer contribution receivable at December 31, 2005 12,963 Adjustment for employee contribution receivable at December 31, 2005 44,272 Net increase in net assets available for benefits as presented on Form 5500 $ 49,131,347 11 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Notes to Financial Statements December 31, 2006 and 2005 December 31, 2005 Net assets available for benefits as presented in these financial statements $ 556,571,031 Adjustment for employer contribution receivable (12,963 ) Adjustment for employee contribution receivable (44,272 ) Net assets available for benefits as presented on Form 5500 $ 556,513,796 Year Ended December 31, 2005 Net increase in net assets available for benefits as presented in these financial statements $ 40,607,982 Adjustment for employer contribution receivable at December 31, 2005 (12,963 ) Adjustment for employee contribution receivable at December 31, 2005 (44,272 ) Adjustment for employer contribution receivable at December 31, 2004 11,312 Adjustment for employee contribution receivable at December 31, 2004 40,883 Net increase in net assets available for benefits as presented on Form 5500 $ 40,602,942 12 THE TORO COMPANY INVESTMENT, SAVINGS, AND EMPLOYEE STOCK OWNERSHIP PLAN Schedule of Assets (Held at End of the Year) December 31, 2006 Face amount Fair Description or shares Cost*** value Barclays Global Investors 1,599,516 $ 21,643,423 Artisan Mid Cap Fund 294,499 8,971,299 JP Morgan MidCap Value* 530,410 13,786,011 STI Classics Small Cap Growth Stock Fund 356,310 7,171,022 Fidelity Diversified International Fund 1,291,403 47,724,396 Growth Fund of America 1,917,592 62,649,042 ICM Small Company 821,402 30,696,096 Vanguard Institutional Index 289,037 37,456,485 American Century Large Company Value Fund 8,821,675 66,868,298 Loan Fund 23,871 23,871 The Toro Company Common Stock** 4,526,353 $ 55,682,024 211,063,851 Master Trust fund 86,539,828 85,386,077 Total investments $ 593,439,871 *Party-in-interest **Party-in-interest, participant and nonparticipant directed investment *** Information not required for participant directed investments See accompanying report ofindependent registered public accounting firm. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. The Toro Company Investment, Savings, and Employee Stock Ownership Plan Date:June 28, 2007 By /s/ Stephen P. Wolfe Stephen P. Wolfe Vice President Finance and Chief Financial Officer of The Toro Company Exhibit Index Exhibit Number Description 23.1 Consentof Independent Registered Public Accounting Firm
